DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, and 9-11 of U.S. Patent No. 10764629 in view of Knudson et al. (US 6536041).

Application claim 1 recites, in part, “a manual toggling action that sends…another request to no longer enabling the displaying of the second video content.” Apart from the aforementioned limitations, patent claim 1 substantially encompasses the limitations presented in application claim 1.
Knudson teaches a manual toggling action that sends another request to no longer enabling the displaying of the second video content (Col. 15, line 54 to col. 16, 
Considering Knudson, a person of ordinary skill in the art would conclude that the invention defined in application claim 1 would have been an obvious variation of the invention defined in claim 1 of the patent. Although the conflicting claims are not identical, the application claim is not patentably distinct from the patent claim because the examined application claim would have been obvious over the patent claim when considered with the cited prior art. The above analysis similarly applies to application claims 7 and 14, which correspond to patent claims 6 and 9, respectively.

Claims 2, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 7, and 10 of U.S. Patent No. 10764629. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
	
Claims 3, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, and 11 of U.S. Patent No. 10764629. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudson et al. (US 6536041).

Regarding claim 1, Knudson teaches a method for viewing video content, comprising:
displaying, within a first display region, first video content from a first content source (Col. 7, line 64 to col. 8, line 8, “Multiple television and audio channels (analog, digital, or both analog and digital) may be provided to user television equipment 48 via communications paths 50.” Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed 
receiving a request to display second video content, wherein the second video content comprises only a portion of video content from a second content source (Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 13, lines 55-67; Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c);
simultaneously displaying the second video content within a second display region adjacent to the first display region (Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 13, lines 55-67; Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c); and
changing the displaying of the second video content within the second display region which is adjacent to the first display region by a manual toggling action that sends

another request to no longer enabling the displaying of the second video content (Col. 15, line 54 to col. 16, line 5, “The program guide may allow the user to cancel the display of the controllable ticker using any suitable technique. For example, the program guide may provide an opportunity for the user to cancel the display of the controllable ticker whenever the user presses the play key or an exit key as shown at step 208 of FIG. 15.” Fig. 15).

Regarding claim 7, Knudson teaches a media device comprising: a processor; and a memory storing a set of machine-readable software instructions (Col. 7, lines 1-8; Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 7.

Regarding claim 14, Knudson teaches a method performed utilizing a media device deployed with a memory with a display processor, and coupled to a display device (Col. 7, lines 1-8; Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 14.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson and Meister et al. (US 2010/0007791).


Meister teaches that ticker content comprises a percentage of video content ([0006], “It is not unusual for news, business, and sports broadcasters today to dedicate some percentage of display ‘real estate’ to push additional content (e.g., scores from other games, regional weather forecasts, etc.) via a virtual ‘ticker tape’.”).
In view of Meister’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the second video content comprises less than 10% of video content received from the second content source. The modification would serve to ensure that a majority of video content (e.g., at least 90%) is non-ticker video content. The modification would ensure that content presented to users is of a reasonable viewing size. Moreover, a person of ordinary skill, having good reason to pursue known options within his or her technical grasp, could have designed a system such that the second video content may comprise less than 10% of the video content received from the second content source with a reasonable expectation of success.

Claims 4-6, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Meister, and Choi et al. (US 2017/0026700).


Choi teaches communicating with a remote control device capable of receiving and interpreting voice commands originating from the remote control device for controlling a display of video content ([0039], “A user may control (for example, by performing any one or more of power on/off, booting, channel change, volume control, or content reproduction operations) the display apparatus 100 by using a selection of a key (including a button) on the remote controller 200 and by providing a user input (for example, any one or more or voice recognition through a touchpad, microphone, motion recognition through a sensor).”).
In view of Choi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson to include configuring a module to communicate with the remote control device capable of receiving and interpreting voice commands originating from the remote control device for controlling the display of the second video content. The modification would serve to facilitate navigation and operation of client devices for users.

Regarding claims 5, 11, and 18, the combination further teaches wherein the first video content is scaled to fit within the first display region and wherein the second display region is displayed below the first display region (Knudson: Col. 14, line 38 to 
Regarding claims 6 and 19, the combination further teaches occluding, by the second display region, a portion of the first video content which is horizontally and vertically scaled so that first video content is almost completely displayed (Knudson: Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c).

Regarding claim 12, the combination further teaches the processor programmed to:
enable the second display region
to occlude a portion of the first video content (Knudson: Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c) and
.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Meister, Choi, and McKenna, Jr. (US 20040003402, hereinafter “McKenna”).

Regarding claims 13 and 20, the combination teaches the limitations specified above; however, the combination does not expressly teach the processor programmed to:
in a default configuration, enable all available content tickers that comprise the second display region selected; and
scroll, through all enabled available content tickers in the second display region in a manner that allows for the first video content displayed almost completely.


in a default configuration, enable available content tickers that comprise a display region selected ([0064], “It is appreciated that the viewer may specify other conditions in the profile 600 as to the manner of presentation of the various tickers. For example, the viewer may specify that the fishing ticker be the default ticker whenever ticker invocation occurs. The viewer may specify that for certain channels, only certain tickers are to be invokes. Thus, if the viewer is watching a cooking channel, the viewer may not wish to view sports information at that time, and may therefore specify in the profile 600 that the default ticker to invoke while viewing the cooking channel is the house wares shopping ticker (rather than the baseball ticker).”); and
scroll, through enabled available content tickers in the display region in a manner that allows for video content displayed almost completely ([0025], “In one embodiment, the ticker can comprise text and graphics that are scrolled or otherwise presented in a region of the display screen, along with a television image (such as an image from a live broadcast or from a recorded program).” [0075], “The ticker 806 is shown scrolling across the bottom of the display screen 802 in a manner that it can display information relevant to this viewer interest. The ticker 806 can be in a screen interface that overlays the television program 804, or the television program 804 may be scaled appropriately on the display screen 802 to fit the screen interface for the ticker 806 and thereby avoid the need for an overlay.”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen et al. (US 2003/0167467) discloses embodiments of a ticker having user-customizable features, including a feature to exclude ticker topics ([0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426